Exhibit 10.7.1

 

Form of Master Repurchase Agreement

 

Dated as of [                ], 200[  ]

 

AMONG:

 

[                                ], as buyer (“Buyer”, which term shall include
any “Principal” as defined and provided for in Annex I), or as agent pursuant
hereto (“Agent”);

 

NovaStar Mortgage, Inc. (“NMI”), as seller; and NovaStar Assets Corp. (“NAC”),
as seller ( NMI and NAC, each a Seller and collectively, jointly and severally,
the “Sellers”).

 

1. APPLICABILITY

 

Buyer shall, from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions in which the related Seller transfers to Buyer
Eligible Assets against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to the related Seller such Purchased Assets at a
date certain, against the transfer of funds by the related Seller. Each such
transaction shall be referred to herein as a “Transaction”, and, unless
otherwise agreed in writing, shall be governed by this Agreement.

 

2. DEFINITIONS AND INTERPRETATION

 

a. Defined Terms.

 

“Additional Purchased Assets” shall have the meaning assigned thereto in Section
6(a) hereof.

 

“Adjusted Tangible Net Worth” means shall mean at any date:

 

(a) Book Net Worth, minus

 

(b) The sum of (1) all assets which would be classified as intangible assets of
NFI and its consolidated Subsidiaries under GAAP (except purchased and
capitalized value of servicing rights), including, without limitation, goodwill
(whether representing the excess cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises and
deferred charges (including, without limitation, unamortized debt discount and
expense, organization costs and research and product development costs) plus (2)
all receivables from directors, officers and shareholders of NFI and its
consolidated Subsidiaries, minus

 

(c) The amount of unrealized gains on debt securities (as defined in FASB 115)
of NFI and any Subsidiaries of NFI Holding, plus

 



--------------------------------------------------------------------------------

(d) The amount of unrealized losses on debt securities (as defined in FASB 115)
of NFI and any Subsidiaries of NFI Holding.

 

Provided that in all cases such amounts shall be determined by combining the
relevant figures for NFI and for NFI Holding and its consolidated Subsidiaries
and its Affiliates, as accounted for under the equity method.

 

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting equity, by contract or otherwise.

 

“Agent” means [                                ] or any successor.

 

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Asset-Backed Security” shall mean either (i) a certificate issued under a Trust
Agreement representing 100% ownership of a Delaware business trust that has
issued bonds secured by a pool of Mortgage Assets originated in accordance with
the Underwriting Standards of the applicable Affiliate of the related Seller or
(ii) a subordinated bond issued by a Delaware business trust that has issued
bonds under an Indenture secured by a pool of Mortgage Assets originated in
accordance with the Underwriting Standards of the applicable affiliate of the
related Seller.

 

“Book Net Worth” shall mean the excess of total assets of NFI and its
consolidated Subsidiaries over Total Liabilities of NFI and its consolidated
Subsidiaries determined in accordance with GAAP (or such non-GAAP principles as
may be disclosed to and approved by Buyer from time to time).

 

“Breakage Costs” shall have the meaning assigned thereto in Section 3(c) herein.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is obligated by law or executive order to be closed.

 

“Buyer’s Margin Amount” means, with respect to any Transaction as of any date of
determination, the amount obtained by application of Buyer’s Margin Percentage
to the Repurchase Price for such Transaction as of such date.

 

“Buyer’s Margin Percentage” shall have the meaning assigned thereto in the Side
Letter.

 

“Change in Control” shall mean the acquisition (excluding any conversion of
convertible preferred stock to common stock) by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of outstanding shares of voting stock of the Guarantor at any time
if after giving effect to such acquisition such Person or Persons owns fifty
percent (50%) or more of such outstanding voting stock.

 

2



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Buyer (or any Affiliate of Buyer)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning assigned thereto in Section 8 hereof.

 

“Combined Aggregate Purchase Price” means $[                    ].

 

“Confirmation” shall have the meaning assigned thereto in Section 4(b) hereof.

 

“Default” means any event that, with the giving of notice or the passage of time
or both, would constitute an Event of Default.

 

“Default Rate” means, as of any date of determination, the lesser of (i) the
Pricing Rate plus 4% and (ii) the maximum rate permitted by applicable law.

 

“Effective Date” shall mean the date set forth on the top of the first page of
this Agreement.

 

“Eligible Asset” shall mean each Eligible Rated Certificate, Eligible NIM Bond
and each Eligible Residual with respect to which each of the representations and
warranties set forth on Exhibit C hereto is accurate and complete as of the date
of the related Confirmation (and the related Seller by including any security in
any such Transaction shall be deemed to make such representations and warranties
to Buyer at and as of the date of such Transaction).

 

“Eligible NIM Bond” shall mean a net interest margin security arising from
future securitizations of the related Seller’s NIM securities rated investment
grade by at least two rating agencies; provided, however, that all rated
securities registered for public sale shall not be deemed an Eligible NIM Bond
until the expiration of any applicable SEC-mandated “cooling off’ period.

 

“Eligible Rated Certificate” shall mean the AAA rated Class AIO and AAA rated P
Certificates arising from future securitizations of the related Seller’s
originated first-lien and second-lien home equity loans to sub-prime borrowers
deemed to be eligible by Buyer in its sole and absolute discretion or such other
similar securities arising from future securitizations deemed to be eligible by
Buyer in its sole and absolute discretion; provided, however, that all rated
securities registered for public sale shall not be deemed an Eligible Rated
Certificate until the expiration of any applicable SEC-mandated “cooling off’
period.

 

“Eligible Residuals” shall mean residual certificates arising from future
securitizations of the related Seller’s originated first-lien and second-lien
home equity loans to sub-prime borrowers, which residuals are actively being
marketed for inclusion in a net interest margin security and which residual
certificates are deemed to be eligible by Buyer in its sole and absolute
discretion; provided, however, that any residual certificate shall cease to be
an Eligible Residual if the Purchase Price with respect to such residual
certificate, when added to the aggregate Purchase Price with respect to all

 

3



--------------------------------------------------------------------------------

residual certificates subject to Transactions, exceeds $[                    ]
of the Maximum Aggregate Purchase Price; provided, further, that any residual
certificate shall cease to be an Eligible Residual if the such residual has been
subject to Transactions for greater than 90 days.

 

“Event of Default” shall have the meaning assigned thereto in Section 18 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“Governing Agreement” shall mean with respect to any Purchased Asset, the
pooling and servicing agreement, indenture or similar agreement.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person.

 

“Guarantors” means NFI Holding Corp. and NFI.

 

“Guaranty” means the Guaranty of the Guarantors, jointly and severally, in favor
of the Buyer, dated as of [                ,         ].

 

“Income” means, with respect to any Purchased Asset at any time, any principal
thereof and all interest, dividends and other collections and distributions
thereon, but not including any commitment nor origination fees.

 

“Indebtedness” shall mean, for any Person: (a) all obligations for borrowed
money; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
and paid within ninety (90) days of the date the respective goods are delivered
or the respective services are rendered; (c) indebtedness of others secured by a
lien on the Property of such Person, whether or not the respective indebtedness
so secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued for account of such Person; (e) capital lease obligations of such Person;
(f) obligations of such Person under repurchase agreements or like arrangements;
(g) indebtedness of others guaranteed on a recourse basis by such Person; (h)
all obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
contingent liabilities of such Person.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

“LIBOR” shall mean, for each day of a Transaction, a rate based on the offered
rates of the Reference Banks for one-month U.S. dollar deposits, as determined
by the Buyer for the related Purchase Date.

 

“Margin Call” As defined in Section 6(a).

 

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.

 

“Market Value” means (i) with respect to any Purchased Asset that is an Eligible
Asset, as of any date of determination, the value ascribed to such asset by
Buyer in its sole discretion, and (ii) with respect to a Purchased Asset that is
not an Eligible Asset, zero.

 

“Master Security and Netting Agreement” means the Master Security and Netting
Agreement dated as of [                ,         ] among Buyer and certain
Affiliates and the Guarantors and certain Affiliates as it may be further
amended from time to time.

 

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects taken as a whole or prospects of such
Person.

 

“Material Adverse Effect” means (a) a Material Adverse Change with respect to a
Guarantor or a Guarantor and its Affiliates that are party to any Program
Document taken as a whole; (b) a material impairment of the ability of a
Guarantor or any Affiliate that is a party to any Program Document to perform
under any Program Document and to avoid any Event of Default; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
any Program Document against a Guarantor or any Affiliate that is a party to any
Program Document; or (d) a material adverse effect upon the value or
marketability of a material portion of the Purchased Assets.

 

“Maximum Aggregate Purchase Price” means as of any date of determination the
difference between (a) $[            ], minus (b) the positive difference (if
any) of (i) $[            ] minus (ii) the aggregate outstanding purchase price
under the [        ] Master Repurchase Agreement.

 

“Mortgage Assets” shall mean home equity loans or mortgage loans originated by
an affiliate of a Seller.

 

“Non-Seller Affiliate” means an Affiliate of any Seller or Guarantor that is
not, itself, a Seller or Guarantor.

 

“Notice Date” shall have the meaning assigned thereto in Section 4 hereof.

 

“NFI” means NovaStar Financial, Inc. and its permitted successors and assigns.

 

“NFI Holding” means NFI Holding Corp. and its permitted successors and assigns.

 

“Obligations” means (a) all of Sellers’ and Guarantors’ obligation to pay the
Repurchase Price on the Repurchase Date, and other obligations and liabilities
of Sellers and Guarantors, to Buyer or its Affiliates arising under, or in
connection with, the Program Documents or otherwise,

 

5



--------------------------------------------------------------------------------

whether now existing or hereafter arising; (b) any and all sums paid by Buyer or
on behalf of Buyer pursuant to the Program Documents in order to preserve any
Purchased Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s or Guarantors’ indebtedness,
obligations or liabilities referred to in clause (a), the reasonable expenses of
retaking, holding, collecting, preparing for sale, selling or otherwise
disposing of or realizing on any Purchased Asset, or of any exercise by Buyer or
such Affiliate of its rights under the related agreements, including without
limitation, reasonable attorneys’ fees and disbursements and court costs; and
(d) all of Sellers’ and Guarantors’ obligations to Buyer or any other Person
pursuant to the Program Documents.

 

“Person” shall mean any legal person, including any individual, corporation,
partnership, association, joint-stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

 

“Price Differential” means, with respect to each Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price on a 360-day-per-year basis for the actual
number of days during the period commencing on (and including) the Purchase Date
and ending on (but excluding) the date of determination (reduced by any amount
of such Price Differential in respect of such period previously paid by the
related Seller to Buyer) with respect to such Transaction.

 

“Pricing Margin” shall have the meaning assigned thereto in the Side Letter.

 

“Pricing Rate” means the per annum percentage rate for determination of the
Price Differential as set forth in Section 3(b) hereof or as otherwise set forth
in the Side Letter.

 

“Prime Rate” means the daily prime loan rate as reported in The Wall Street
Journal or if more than one rate is published, the highest of such rates.

 

“Principal” shall have the meaning given to it in Annex I.

 

“Program Documents” means this Agreement, the Master Security and Netting
Agreement, the Guaranty, the Side Letter, the Swap Agreement and any other
agreement entered into by any of the Sellers and/or a Guarantor, on the one
hand, and Buyer or one of its Affiliates on the other, in connection herewith or
therewith.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” means the date on which Purchased Assets are to be transferred
by the related Seller to Buyer.

 

”Purchase Price” shall have the meaning assigned thereto in the Side Letter.

 

“Purchase Price Percentage” shall have the meaning assigned thereto in the Side
Letter.

 

6



--------------------------------------------------------------------------------

“Purchased Assets” means, with respect to a Transaction, the securities,
together with the related Records and other Collateral, and all instruments,
chattel paper, and general intangibles comprising or relating to all of the
foregoing. The term “Purchased Assets” with respect to any Transaction at any
time also shall include Additional Purchased Assets delivered pursuant to
Section 6(a) hereof.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by the related Seller or any other person or entity with respect to a
Purchased Asset. Records shall include the certificates with respect to any
Purchased Asset and any other instruments necessary to document or service a
Purchased Asset.

 

“Reference Banks” mean any leading banks selected by the Agent which are engaged
in transactions in Eurodollar deposits in the international Eurocurrency market
with an established place of business in London.

 

“REMIC” means a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

 

“Repurchase Date” shall have the meaning assigned thereto in Section 3(b) and
shall also include the date determined by application of Section 19.

 

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to the related Seller upon termination of a Transaction,
which will be determined in each case (including Transactions terminable upon
demand) as the sum of the Purchase Price and the Price Differential as of the
date of such determination.

 

“Required Equity” shall mean, with respect to the Guarantors (and its
consolidated Subsidiaries) (together, the “Companies”), the sum of the dollar
amounts calculated after multiplying the amount determined by combining the
relevant figures for the Guarantors and their consolidated Subsidiaries for each
asset class set forth in the table below (or if such asset class is owned by NFI
or a consolidated Subsidiary but cannot be determined by combining the relevant
figures for the Guarantors and their consolidated Subsidiaries, the fair market
value thereof as calculated by the Companies subject, however, to the approval
of the Buyer which will not be unreasonably withheld) by the Percentage
Multipliers set forth opposite such asset class in the table below:

 

Asset Class

--------------------------------------------------------------------------------

   Percentage
Multiplier


--------------------------------------------------------------------------------

 

Cash

   0 %

Performing Warehouse Mortgage Loans including Accrued Interest Receivable

   5 %

AAA-Rated I/O and Prepay (P) Certificates booked on-B/S

   25 %

Residuals from whole loan securitizations (including 1999-1)

   50 %

 

7



--------------------------------------------------------------------------------

Asset Class

--------------------------------------------------------------------------------

   Percentage
Multiplier


--------------------------------------------------------------------------------

 

Residuals from NIM/CAPS

   100 %

Non-rated subordinate bonds (i.e. class O from 2002-2)

   100 %

BBB-Rated Mortgage-Backed Securities

   25 %

BB-Rated Mortgage-Backed Securities

   50 %

Agency Securities

   3 %

Servicing Agreements (Mortgage Servicing Rights)

   35 %

Servicing Advances

   15 %

REO + Non-performing (90+ & foreclosures from bond collateral calls)

   35 %

Other assets

-        Hedging Agreements (Value of reserves that are not reflected in Marks
to Market that impact equity)

-        All Other Assets (all else remaining - including Other Receivables &
PP&E)

   100
35 %
%

Intangible Assets

   100 %

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Servicer” shall mean the designated servicer under each Servicing Agreement.

 

“Servicing Agreement” shall mean any servicing agreement pursuant to which any
Mortgage Assets are serviced.

 

“Side Letter” means the Pricing Side Letter, dated as of July             ,
2003, among the Sellers, Guarantors and Buyer.

 

“Structuring Fee” shall be equal to (a) [  ] basis points ([            ]%),
multiplied by (b) the Combined Maximum Aggregate Purchase Price and shall be
payable pursuant to Section 13(r) of the Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any

 

8



--------------------------------------------------------------------------------

contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person.

 

“Substitute Assets” has the meaning assigned thereto in Section 16(a).

 

“Swap Agreement” means the swap agreement between
[                                ] and NovaStar Entities.

 

“Termination Date” has the meaning assigned thereto in Section 27.

 

“Total Liabilities” shall mean total liabilities of NFI and its consolidated
Subsidiaries determined in accordance with GAAP (or with such non-GAAP
principles as may be disclosed to and approved by Buyer from time to time).

 

“Transaction” has the meaning assigned thereto in Section 1.

 

“Transaction Notice” means a written request of the related Seller to enter into
a Transaction, in the form attached hereto as Exhibit B which is delivered to
Buyer.

 

“Trust Agreement” shall mean each of the trust agreements pursuant to which an
Asset-Backed Security has been issued.

 

“Trustee” shall mean, as applicable, the entity designated as such pursuant to
each Trust Agreement.

 

“Underwriting Standards” means NMI’s underwriting guidelines in effect as of the
date of this Agreement as the same may be amended from time to time.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“[        ] Master Repurchase Agreement” means that certain Master Repurchase
Agreement, dated as of November 2, 2001, among Buyer, NFI Repurchase
Corporation, and NMI Repurchase Corporation, [as amended from time to time].

 

b. Interpretation.

 

Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a Section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of

 

9



--------------------------------------------------------------------------------

legislation includes a modification or re-enactment of it, a legislative
provision substituted for it and a regulation or statutory instrument issued
under it. A reference to writing includes a facsimile transmission and any means
of reproducing words in a tangible and permanently visible form. A reference to
conduct includes, without limitation, an omission, statement or undertaking,
whether or not in writing. An Event of Default subsists until it has been waived
in writing by the Buyer or has been timely cured. The words “hereof”, “herein”,
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” is not limiting and
means “including without limitation.” In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” This Agreement may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms. Unless the context otherwise
clearly requires, all accounting terms not expressly defined herein shall be
construed, and all financial computations required under this Agreement shall be
made, in accordance with GAAP, consistently applied. References herein to
“fiscal year” and “fiscal quarter” refer to such fiscal periods of the related
Seller. Except where otherwise provided in this Agreement any determination,
statement or certificate by the Buyer or an authorized officer of the Buyer
provided for in this Agreement is conclusive and binds the parties in the
absence of manifest error. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in computer disk form. Where the related Seller or a Guarantor is
required to provide any document to the Buyer under the terms of this Agreement,
the relevant document shall be provided in writing or printed form unless the
Buyer requests otherwise. At the request of the Buyer, the document shall be
provided in computer disk form or both printed and computer disk form. This
Agreement is the result of negotiations among and has been reviewed by counsel
to the Buyer, Guarantors and the Sellers, and is the product of all parties. In
the interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, the Buyer may give or withhold,
or give conditionally, approvals and consents, and may form opinions and make
determinations at its absolute discretion. Any requirement of good faith,
discretion or judgment by the Buyer shall not be construed to require Buyer to
request or await receipt of information or documentation not immediately
available from or with respect to the related Seller, a Guarantor, a servicer of
the Purchased Assets, any other Person or the Purchased Assets themselves.

 

3. THE TRANSACTIONS

 

a. The related Seller shall repurchase Purchased Assets from Buyer on each
related Repurchase Date. each obligation to repurchase subsists without regard
to any prior or intervening liquidation or foreclosure with respect to each
Purchased Asset. The related Seller is obligated to obtain the Purchased Assets
from Buyer or its designee at the related Seller’s expense on (or after) the
related Repurchase Date.

 

b. Provided that the applicable conditions in Sections 9(a) and (b) have been
satisfied, each Purchased Asset that is repurchased by the related Seller on the
25th day of each month (or, if

 

10



--------------------------------------------------------------------------------

such 25th day is not a Business Day, the immediately following Business Day)
following the related initial Purchase Date (the day of the month so determined
for each month, or any other date designated by the related Seller to Buyer for
such a repurchase on at least one Business Day’s prior notice to Buyer, a
“Repurchase Date”, which term shall also include the date determined by
application of Section 19) shall automatically become subject to a new
Transaction unless Buyer is notified by the related Seller at least one (1)
Business Day prior to any Repurchase Date, provided that if the Repurchase Date
so determined is later than the Termination Date, the Repurchase Date for such
Transaction shall automatically reset the Termination Date, and the provisions
of this sentence as it might relate to a new Transaction shall expire on such
date for each new Transaction, unless otherwise agreed, (y) the accrued and
unpaid Price Differential shall be settled in cash on each related Repurchase
Date, and (z) the Pricing Rate shall be as set forth in the Side Letter.

 

c. If the related Seller repurchases Purchased Assets on any day which is not a
Repurchase Date for such Purchased Assets, the related Seller shall indemnify
Buyer and hold Buyer harmless from any losses, costs and/or expenses which Buyer
may sustain or incur arising from the reemployment of funds obtained by Buyer
hereunder or from fees payable to terminate the deposits from which such funds
were obtained (“Breakage Costs”), in each case for the remainder of the
applicable 30 day period. Buyer shall deliver to the related Seller a statement
setting forth the amount and basis of determination of any Breakage Costs in
such detail as determined in good faith by Buyer to be adequate, it being agreed
that such statement and the method of its calculation shall be adequate and
shall be conclusive and binding upon the related Seller, absent manifest error.
This Section shall survive termination of this Agreement and the repurchase of
all Purchased Assets subject to Transactions hereunder.

 

4. ENTERING INTO TRANSACTIONS, TRANSACTION NOTICE CONFIRMATIONS

 

a. Under the terms and conditions of the Program Documents, Buyer hereby agrees
to enter into Transactions with a Purchase Price up to the Maximum Aggregate
Purchase Price. Unless otherwise agreed, the related Seller shall give Buyer
notice of any proposed Purchase Date prior to 2:00 p.m. New York City time on
the preceding Business Day (the date on which such notice is so given, the
“Notice Date”). On the Notice Date, the related Seller or a Guarantor shall
request that Buyer enter into a Transaction by furnishing to Buyer a Transaction
Notice.

 

b. In the event that the parties hereto desire to enter into a Transaction on
terms other than as set forth herein, the parties shall execute a “Confirmation”
specifying such terms prior to entering into such Transaction. Any such
Confirmation and the related Transaction Notice, together with this Agreement,
shall constitute conclusive evidence of the terms agreed between Buyer and the
related Seller with respect to the Transaction to which the Confirmation
relates. In the event of any conflict between this Agreement and a Confirmation,
the terms of the Confirmation shall control with respect to the related
Transaction.

 

5. PAYMENT AND TRANSFER

 

Unless otherwise agreed, all transfers of funds hereunder shall be in
immediately available funds and all Purchased Assets transferred shall be
transferred to the Buyer. Any Repurchase Price or Price Differential received by
Buyer after 12:00 noon New York City time shall be applied on the next
succeeding Business Day.

 

11



--------------------------------------------------------------------------------

6. MARGIN MAINTENANCE

 

a. If at any time the aggregate Market Value of all Purchased Assets subject to
all Transactions is less than the aggregate Buyer’s Margin Amount for all such
Transactions (a “Margin Deficit”), then Buyer may by notice to the related
Seller require the related Seller in such Transactions to transfer to Buyer,
either cash or additional Eligible Assets acceptable to Buyer in its sole
discretion (“Additional Purchased Assets”), so that the cash and aggregate
Market Value of the Purchased Assets, including any such Additional Purchased
Assets, will thereupon equal or exceed such aggregate Buyer’s Margin Amount
(such requirement, a “Margin Call”).

 

b. Notice required pursuant to Section 6(a) may be given by any means provided
in Section 35 hereof. Any notice given before 11:00 a.m. New York time on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. New York time on such Business Day; notice given after 11:00 a.m. New
York time on a Business Day shall be met, and the related Margin Call satisfied,
no later than 5:00 p.m. New York time on the following Business Day. The failure
of Buyer, on any one or more occasions, to exercise its rights hereunder, shall
not change or alter the terms and conditions to which this Agreement is subject
or limit the right of Buyer to do so at a later date. The related Seller, each
Guarantor and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for the related
Seller or any Guarantor.

 

7. INCOME PAYMENTS

 

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Assets subject to that Transaction, such
Income shall be the property of Buyer. Notwithstanding the foregoing, Buyer
agrees that prior to the occurrence of a Default, the related Seller shall be
entitled to receive an amount equal to all Income received, whether by the
Guarantor, Buyer or any servicer or any other Person, which is not otherwise
received by the related Seller, in respect of the Purchased Assets; provided,
however, that any income received by or on behalf of the related Seller while
the related Transaction is outstanding shall be deemed held by the related
Seller solely in trust for Buyer pending the repurchase on the related
Repurchase Date.

 

Notwithstanding anything to the contrary in this Section 7, with respect to each
NIM security that becomes subject to Transactions on any Purchase Date on which
the aggregate outstanding Purchase Price with respect to NIM securities (after
giving effect to such Transaction) is greater than $[                    ], all
Income with respect to such NIM security shall be held by the Buyer. Any such
Income received by the related Seller (or its Affiliate) with respect to such
NIM security shall be remitted by the related Seller to the Buyer within one (1)
Business Day of receipt. All such Income received by the Buyer with respect to
any such NIM security prior to a Repurchase Date shall be applied on such
Repurchase Date as follows: (i) first, to satisfy any fees or expenses owed to
the Buyer under the Program Documents, (iii) second, to satisfy any accrued but
unpaid Price Differential, (iii) third, to pay the Repurchase Price owed to
Buyer in connection with each Transaction terminating on such Repurchase Date
(unless, and to the extent, such Transaction is automatically subject to a new
Transaction pursuant to Section 3(b)), and (iv) fourth, to reduce the

 

12



--------------------------------------------------------------------------------

amount, if any, to be transferred to Buyer by the related Seller upon
termination of all Transactions hereunder.

 

8. SECURITY INTEREST

 

The related Seller and Buyer intend that the Transactions hereunder be sales to
Buyer of the Purchased Assets and not loans from Buyer to the related Seller
secured by the Purchased Assets. However, in order to preserve Buyer’s rights
under this Agreement in the event that a court or other forum recharacterizes
the Transactions hereunder as other than sales, and as security for the related
Seller’s performance of all of its Obligations, the related Seller hereby grants
Buyer a fully perfected first priority security interest in the following
property, whether now existing or hereafter acquired: the Purchased Assets, the
related Records, the contractual right to receive payments, including the right
to payments of principal and interest and the right to enforce such payments
arising from or under any of the Purchased Assets, the contractual right to
service or arrange for the servicing of each Mortgage Asset to the extent, if
any, the related Seller has such rights, any servicing agreements with respect
to each Mortgage Asset, including the rights of the related Seller, if any,
under any Servicing Agreements to the extent such rights under the Servicing
Agreements are assignable by the related Seller, and any proceeds and
distributions with respect to any of the foregoing (collectively the
“Collateral”).

 

9. CONDITIONS PRECEDENT

 

a. As conditions precedent to the initial Transaction, Buyer shall have received
on or before the day of such initial Transaction the following, in form and
substance satisfactory to Buyer and duly executed by each party thereto:

 

(i) The Program Documents duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver;

 

(ii) Evidence that all other actions necessary or, in the opinion of Buyer,
desirable to perfect and protect Buyer’s interest in the Purchased Assets and
other Collateral have been taken, including, without limitation, duly executed
and filed Uniform Commercial Code financing statements on Form UCC-1;

 

(iii) A certified copy of each Seller’s and each Guarantor’s consents or
corporate resolutions, as applicable, approving the Program Documents and
Transactions thereunder (either specifically or by general resolution), and all
documents evidencing other necessary corporate action or governmental approvals
as may be required in connection with the Program Documents;

 

(iv) An incumbency certificate of the secretaries of each Seller and each
Guarantor certifying the names, true signatures and titles of each Seller’s and
each Guarantor’s representatives duly authorized to request Transactions
hereunder and to execute the Program Documents and the other documents to be
delivered thereunder;

 

13



--------------------------------------------------------------------------------

(v) An opinion of each Seller’s and each Guarantor’s counsel as to such matters
as Buyer (including, without limitation, a security interest opinion), may
reasonably request and in form and substance acceptable to Buyer, including ;

 

(vi) A copy of the Underwriting Standards certified by an officer of NMI;

 

(vii) The Guaranty;

 

(viii) All of the conditions precedent in the Guaranty shall have been
satisfied; and

 

(ix) Any other documents reasonably requested by Buyer.

 

b. The obligation of Buyer to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:

 

(i) Buyer or its designee shall have received on or before the day of a
Transaction with respect to such Purchased Assets (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:

 

  (A) Transaction Notice delivered pursuant to Section 4(a);

 

  (B) the definitive certificate representing ownership of such Purchased Asset
in the name of Buyer or, if such Purchased Asset is registered on DTC or similar
depository, evidence satisfactory to Buyer that the records of DTC or such
depository show the Buyer as the beneficial ownership of such Purchased Asset;

 

  (C) each Governing Agreement with respect to each Purchased Asset; and

 

  (D) such certificates, customary opinions of counsel or other documents as
Buyer may reasonably request, provided that such opinions of counsel shall not
be required in connection with each Transaction but shall only be required from
time to time as deemed necessary by Buyer in its good faith.

 

(ii) No Default or Event of Default shall have occurred and be continuing.

 

(iii) Buyer shall not have reasonably determined that a change in any
requirement of law or in the interpretation or administration of any requirement
of law applicable to Buyer has made it unlawful, and no Governmental Authority
shall have asserted that it is unlawful, for Buyer to enter into Transactions
with a Pricing Rate based on LIBOR.

 

(iv) All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction.

 

(v) The then aggregate outstanding Purchase Price for all Purchased Assets, when
added to the Purchase Price for the requested Transaction, shall not exceed the
Maximum Aggregate Purchase Price.

 

14



--------------------------------------------------------------------------------

(vi) No event or events shall have been reasonably determined by Buyer to have
occurred and be continuing resulting in the effective absence of a whole loan or
asset-backed securities market.

 

(vii) If requested, Buyer shall have received satisfactory information regarding
the hedging strategy, arrangements and general policy of the Guarantors with
respect to hedge instruments.

 

(viii) Satisfaction of any conditions precedent to the initial Transaction as
set forth in clause (a) of this Section 9 that were not satisfied prior to such
initial Purchase Date. In no event shall Buyer be required to enter into more
than one Transaction in any Purchase Day.

 

(ix) The Purchase Price for the requested Transaction shall not be less than
$1,000,000 or an integral multiple of $500,000 thereafter.

 

(x) Buyer shall have determined that all actions necessary or, in the opinion of
Buyer, desirable to maintain Buyer’s perfected interest in the Purchased Assets
and other Collateral have been taken, including, without limitation, duly
executed and filed Uniform Commercial Code financing statements on Form UCC-1.

 

(xi) Buyer shall not be obligated to enter into more than one Transaction per
month (excluding any automatic Transaction pursuant to Section 3(b)).

 

(xii) Any other documents reasonably requested by Buyer.

 

10. RELEASE OF PURCHASED ASSETS

 

Upon timely payment in full of the Repurchase Price and all other Obligations
owing with respect to a Purchased Asset, if no Default or Event of Default has
occurred and is continuing, Buyer shall release such Purchased Asset unless such
release would give rise to or perpetuate a Margin Deficit. Except as set forth
in Sections 6(a) and 16, the related Seller shall give at least three (3)
Business Days’ prior written notice to Buyer if such repurchase shall occur on
other than a Repurchase Date.

 

If such a Margin Deficit is applicable, Buyer shall notify the related Seller of
the amount thereof and the related Seller may thereupon satisfy the Margin Call
in the manner specified in Section 6.

 

11. RELIANCE

 

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to the related Seller or the Guarantor in acting upon, any
request or other communication that Buyer reasonably believes to have been given
or made by a person authorized to enter into a Transaction on the related
Seller’s or the Guarantor’s behalf.

 

15



--------------------------------------------------------------------------------

12. REPRESENTATIONS AND WARRANTIES

 

Each Seller and each Guarantor hereby represents and warrants, and shall on and
as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant, that:

 

a. Due Organization and Qualification. Each Seller and each Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction under whose laws it is organized. Each Seller and each Guarantor is
duly qualified to do business, is in good standing and has obtained all
necessary licenses, permits, charters, registrations and approvals necessary for
the conduct of its business as currently conducted and the performance of its
obligations under the Program Documents or any failure to obtain such a license,
permit, charter, registration or approval will not cause a Material Adverse
Effect or impair the enforceability of any Purchased Asset.

 

b. Power and Authority. Each Seller and each Guarantor has all necessary power
and authority to conduct its business as currently conducted, to execute,
deliver and perform its obligations under the Program Documents and to
consummate the Transactions.

 

c. Due Authorization. The execution, delivery and performance of the Program
Documents by each Seller and each Guarantor have been duly authorized by all
necessary action and do not require any additional approvals or consents or
other action by or any notice to or filing with any Person other than any that
have heretofore been obtained, given or made.

 

d. Noncontravention. None of the execution and delivery of the Program Documents
by the related Seller or the related Guarantor or the consummation of the
Transactions and transactions thereunder:

 

i) conflicts with, breaches or violates any provision of the agreements of each
Seller or the related Guarantor or any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award currently in effect having
applicability to the related Seller or the related Guarantor or its properties;

 

ii) constitutes a material default by the related Seller or the Guarantor under
any loan or repurchase agreement, mortgage, indenture or other agreement or
instrument to which the related Seller or the related Guarantor is a party or by
which it or any of its properties is or may be bound or affected; or

 

iii) results in or requires the creation of any lien upon or in respect of any
of the assets of the related Seller or the related Guarantor except the lien
relating to the Program Documents.

 

e. Legal Proceeding. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator affecting
any of the Purchased Assets, any Seller, any Guarantor or any of their
Affiliates, pending or threatened, which, if decided adversely, would have a
Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

f. Valid and Binding Obligations. Each of the Program Documents to which Sellers
or any Guarantor is a party, when executed and delivered by Sellers or such
Guarantor, as applicable, will constitute the legal, valid and binding
obligations of the related Seller or such Guarantor, as applicable, enforceable
against the related Seller or such Guarantor, as applicable, in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles.

 

g. Financial Statements. The financial statements of NFI, copies of which have
been furnished to Buyer, (i) are, as of the dates and for the periods referred
to therein, complete and correct in all material respects, (ii) present fairly
the financial condition and results of operations of NFI as of the dates and for
the periods indicated and (iii) have been prepared in accordance with GAAP
consistently applied, except as noted therein (subject as to interim statements
to normal year-end adjustments). Since the date of the most recent financial
statements, there has been no Material Adverse Change with respect to NFI.
Except as disclosed in such financial statements, no Guarantor is subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a material possibility of causing a Material Adverse Change with respect to
such Guarantor.

 

h. Accuracy of Information. None of the documents or information prepared by or
on behalf of Sellers or any Guarantor and provided by Sellers or any Guarantor
to Buyer relating to Sellers’ or the Guarantor’s financial condition contain any
statement of a material fact with respect to Sellers or any Guarantor or the
Transactions that was untrue or misleading in any material respect when made.
Since the furnishing of such documents or information, there has been no change,
nor any development or event involving a prospective change known to Sellers or
any Guarantor, that would render any of such documents or information untrue or
misleading in any material respect.

 

i. No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental, instrumentality, nor any consent, approval,
waiver or notification of any creditor, lessor or other non-governmental person,
is required in connection with the execution, delivery and performance by
Sellers or any Guarantor of this Agreement or the consummation by Sellers or any
Guarantor of any other Program Document, other than any that have heretofore
been obtained, given or made.

 

j. Compliance With Law. Etc. No practice, procedure or policy employed or
proposed to be employed by Sellers or any Guarantor in the conduct of its
businesses violates any law, regulation, judgment, agreement, order or decree
applicable to it which, if enforced, would result in either a Material Adverse
Change with respect to Sellers or any Guarantor or a Material Adverse Effect.

 

k. Solvency: Fraudulent Conveyance. Each Seller and each Guarantor is solvent
and will not be rendered insolvent by the Transaction and, after giving effect
to such Transaction, neither Sellers nor any Guarantor will be left with an
unreasonably small amount of capital with which to engage in its business.
Neither Sellers nor any Guarantor intends to incur, nor believes that it has
incurred, debts beyond its ability to pay such debts as

 

17



--------------------------------------------------------------------------------

they mature. Neither Sellers nor any Guarantor is contemplating the commencement
of insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of Sellers or any Guarantor or any of their assets. The amount of
consideration being received by Sellers upon the sale of the Purchased Assets to
Buyer constitutes reasonably equivalent value and fair consideration for such
Purchased Assets. Sellers are not transferring any Purchased Assets with any
intent to hinder, delay or defraud any of its creditors.

 

l. Investment Company Act Compliance. Each Seller is not required to be
registered as an “investment company” as defined under the Investment Company
Act nor as an entity under the control of an “investment company” as defined
under the Investment Company Act.

 

m. Taxes. Each Seller and each Guarantor has filed all federal and state tax
returns which are required to be filed and paid all taxes, including any
assessments received by it, to the extent that such taxes have become due (other
than for taxes that are being contested in good faith or for which it has
established adequate reserves). Any taxes, fees and other governmental charges
payable by the Sellers or any Guarantor in connection with a Transaction and the
execution and delivery of the Program Documents have been paid.

 

n. Additional Representation. With respect to each Purchased Asset, the related
Seller hereby makes all of the applicable representations and warranties set
forth in each Confirmation to which such Purchased Asset is or has been subject,
in each case as of the related Purchase Date, and the related Seller understands
that if the substance of any such representation or warranty ceases to be true
because of events occurring after such date, the Market Value could be adversely
affected.

 

o. No Broker. Neither any Seller nor any Guarantor has dealt with any broker,
investment banker, agent, or other person, except for Buyer, who may be entitled
to any commission or compensation in connection with the sale of Purchased
Assets pursuant to this Agreement; provided, that if Sellers or any Guarantor
has dealt with any broker, investment banker, agent, or other person, except for
Buyer, who may be entitled to any commission or compensation in connection with
the sale of Purchased Assets pursuant to this Agreement, such commission or
compensation shall have been paid in full by the related Seller or such
Guarantor, as applicable.

 

p. Corporate Separateness.

 

(i) The capital of Sellers and each Guarantor is adequate for the respective
business and undertakings of Sellers and each Guarantor.

 

(ii) Other than as provided in this Agreement and the other Program Documents,
Sellers are not engaged in any business transactions with any Guarantor or any
of its Affiliates other than transactions in the ordinary course of its business
on an “arms-length” basis.

 

18



--------------------------------------------------------------------------------

(iii) The funds and assets of each Seller is not and will not be, commingled
with the funds of any other Person.

 

q. Hedging. Each Seller has entered into the hedge instruments pursuant to its
customary hedging procedures.

 

r. Governing Agreements. Each Governing Agreement is in full force and effect
and has not been modified, amended or supplemented except for any modifications,
amendments and supplements approved by Buyer.

 

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Buyer and shall continue for so long as the
Purchased Assets are subject to this Agreement.

 

13. COVENANTS OF SELLERS AND GUARANTOR

 

Each Seller and each Guarantor, as applicable, hereby covenants with Buyer as
follows:

 

a. Defense of Title. Each Seller and each Guarantor warrants and will defend the
right, title and interest of Buyer in and to all Collateral against all adverse
claims and demands.

 

b. No Amendment or Compromise. Without Buyer’s prior written consent, neither
any Seller, any Guarantor nor those acting on any Seller’s or any Guarantor’s
behalf shall amend or modify, or waive any term or condition of, or settle or
compromise any claim in respect of, any item of the Purchased Assets, any
related rights or any of the Program Documents.

 

c. No Assignment. Except as permitted herein, neither any Seller nor any
Guarantor shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except pursuant to the Program Documents), any
of the Purchased Assets or any interest therein, provided that this Section
shall not prevent any transfer of Purchased Assets in accordance with the
Program Documents.

 

d. Reserved.

 

e. Preservation of Collateral: Collateral Value. Each Seller and each Guarantor
shall do all things necessary to preserve the Collateral so that it remains
subject to a first priority perfected security interest hereunder. Without
limiting the foregoing, each Seller and each Guarantor will comply with all
rules, regulations and other laws of any Governmental Authority and cause the
Collateral to comply with all applicable rules, regulations and other laws.
Neither any Seller nor any Guarantor will allow any default for which any Seller
or any Guarantor is responsible to occur under any Collateral or any Program
Documents and each Seller and each Guarantor shall fully perform or cause to be
performed when due all of its obligations under any Collateral or the Program
Documents.

 

19



--------------------------------------------------------------------------------

f. Maintenance of Papers, Records and Files. Each Seller and each Guarantor
shall require, and each Seller or the Guarantors of the Purchased Assets shall
build, maintain and have available, a complete file in accordance with lending
industry custom and practice for each Purchased Asset. Each Seller or the
Guarantors of the Purchased Assets will maintain all such Records not in the
possession of Buyer in good and complete condition in accordance with industry
practices and preserve them against loss.

 

i) Each Seller and each Guarantor shall collect and maintain or cause to be
collected and maintained all Records relating to the Purchased Assets in
accordance with industry custom and practice, including those maintained
pursuant to the preceding subsection, and all such Records shall be in Buyer’s
possession unless Buyer otherwise approves.

 

ii) For so long as Buyer has an interest in or lien on any Purchased Asset, each
Seller and each Guarantor will hold or cause to be held all related Records in
trust for Buyer. Each Seller or each Guarantor shall notify, or cause to be
notified, every other party holding any such Records of the interests and liens
granted hereby.

 

iii) Upon reasonable advance notice from Buyer, each Seller and each Guarantor
shall (x) make any and all such Records available to Buyer to examine any such
Records, either by its own officers or employees, or by agents or contractors,
or both, and make copies of all or any portion thereof, (y) permit Buyer or its
authorized agents to discuss the affairs, finances and accounts of each Seller
or such Guarantor with its respective chief operating officer and chief
financial officer and to discuss the affairs, finances and accounts of each
Seller or such Guarantor with its independent certified public accountants.

 

g. Financial Statements: Accountants’ Reports: Other Information. Each Seller
and each Guarantor shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Assets to Buyer. Each Seller and NFI shall furnish or
cause to be furnished to Buyer the following:

 

i) Financial Statements. (x) As soon as available and in any event within 90
days after the end of each fiscal year, the consolidated and consolidating,
audited balance sheets of NFI as of the end of each fiscal year of NFI, and the
audited financial statements of income and changes in equity of NFI, and the
audited statement of cash flows of NFI and each Seller, for such fiscal year and
(y) as soon as available and in any event within 45 days after the end of each
quarter, the consolidated and consolidating, unaudited balance sheets of NFI as
of the end of each quarter, and the unaudited financial statements of income and
changes in equity of NFI and the unaudited statement of cash flows of NFI for
the portion of the fiscal year then ended, and (z) within 30 days after the end
of each month, monthly consolidated and consolidating and unaudited statements
(excluding cash flow statements) and balance sheets as provided in clause (y),
all of which have been prepared in accordance with GAAP and certified by NFI’s
treasurer.

 

20



--------------------------------------------------------------------------------

ii) Monthly Certification. Each Seller shall execute and deliver a monthly
certification substantially in the form of Exhibit A-1 attached hereto and NFI
shall execute and deliver a monthly certification substantially in the form of
Exhibit A-2 attached hereto.

 

h. Notice of Material Events. Each Seller and each Guarantor shall promptly
inform Buyer in writing of any of the following:

 

i) any Default, Event of Default or default or breach by any Seller or any
Guarantor of any other material obligation under any Program Document, or the
occurrence or existence of any event or circumstance that any Seller or such
Guarantor reasonably expects will with the passage of time become a Default,
Event of Default or such a default or breach by any Seller or any Guarantor;

 

ii) any material change in the insurance coverage required of any Seller or any
Guarantor or any other Person pursuant to any Program Document, with copy of
evidence of same attached;

 

iii) any material dispute, litigation, investigation, proceeding or suspension
between any Seller or any Guarantor, on the one hand, and any Governmental
Authority or any other Person;

 

iv) any material change in accounting policies or financial reporting practices
of any Seller or any Guarantor;

 

v) the occurrence of any material employment dispute and a description of the
strategy for resolving it; and

 

vi) any event, circumstance or condition that has resulted, or has a possibility
of resulting, in either a Material Adverse Change with respect to any Seller or
any Guarantor or a Material Adverse Effect.

 

i. Maintenance of Licenses. Each Seller and each Guarantor shall maintain, all
material licenses, permits or other approvals necessary for each Seller and each
Guarantor to conduct its business and to perform its obligations under the
Program Documents, and each Seller and each Guarantor shall conduct its business
in accordance with applicable law.

 

j. No Withholdings for Taxes. Any payments made by the related Seller to Buyer
shall be free and clear of, and without deduction or withholding for, any taxes;
provided, however, that if the related Seller shall be required by law to deduct
or withhold any taxes from any sums payable to Buyer, then the related Seller
shall (A) make such deductions or withholdings and pay such amounts to the
relevant authority in accordance with applicable law, (B) pay to Buyer the sum
that would have been payable had such deduction or withholding not been made,
and (C) at the time the Price Differential is paid, pay to Buyer all additional
amounts as specified by Buyer to preserve the after-tax yield Buyer would have
received if such tax had not been imposed. This provision does not apply to
income taxes payable by Buyer on its taxable income.

 

21



--------------------------------------------------------------------------------

k. Change in Nature of Business. Neither any Seller nor any Guarantor shall make
any material adverse change in the nature of its business as a mortgage
originator and servicer as such business is carried on at the date hereof.

 

l. Limitation on Distributions. If an Event of Default has occurred and is
occurring, neither any Seller nor any Guarantor shall pay any dividends or
distributions with respect to any capital stock or other equity interests in any
Seller or any Guarantor (except any dividends or distributions required by law
in order for such party to maintain its status as a real estate investment
trust), whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Seller or any Guarantor.

 

m. Merger of Guarantor. No Guarantor shall at any time, directly or indirectly,
without Buyer’s prior consent (i) liquidate or dissolve or enter into any
consolidation or merger or be subject to a Change in Control; (ii) form or enter
into any partnership, joint venture, syndicate or other combination which would
have a Material Adverse Effect; or (iii) make any Material Adverse Change with
respect to such Guarantor or such Guarantor’s Subsidiaries.

 

n. Insurance. Each Seller will obtain and maintain insurance with responsible
companies in such amounts and against such risks as are customarily carried by
business entities engaged in similar businesses similarly situated, and will
furnish Buyer on request full information as to all such insurance, and provide
within (15) days after receipt of such request the certificates or other
documents evidencing renewal of each such policy.

 

o. Affiliate Transaction. Neither any Seller nor any Guarantor will at any time,
directly or indirectly, sell, lease or otherwise transfer any property or assets
to, or otherwise acquire any property or assets from, or otherwise engage in any
transactions with, any of their Non-Seller Affiliates unless the terms thereof
are no less favorable to the related Seller or such Guarantor, as applicable,
than those that could be obtained at the time of such transaction in an arm’s
length transaction with a Person who is not an Affiliate.

 

p. Change of Fiscal Year. Neither any Seller nor any Guarantor will at any time,
directly or indirectly, except upon thirty (30) days’ prior written notice to
Buyer, change the date on which the related Seller’s or such Guarantor’s fiscal
year begins from the related Seller’s or such Guarantor’s current fiscal year
beginning date.

 

q. Underwriting Standards. NMI shall not permit any material modifications to be
made to the Underwriting Standards without prior notice to the Buyer.

 

r. Structuring Fee. On each of the Effective Date and on the Repurchase Dates in
September, December and March (each a “Payment Date”), Sellers agree to pay to
Buyer one-fourth of the Structuring Fee; provided, however, that in the event
that the Termination Date occurs prior to any Payment Date, the entire unpaid
portion of the Structuring Fee shall become immediately due and payable on the
Termination Date. Each such payment shall be made by wire transfer of
immediately available funds without deduction, set-off or

 

22



--------------------------------------------------------------------------------

counterclaim. The Buyer may, in its sole discretion, net any portion of the
Structuring Fee that is due and payable from any Purchase Price paid to the
Sellers. Notwithstanding the foregoing, the amount of such Structure Fee due on
any such Payment Date under this Agreement shall be reduced by the amount of any
such fee received on such Payment Date under the [            ] Master
Repurchase Agreement.

 

14. REPURCHASE DATE PAYMENTS/COLLECTIONS

 

On each Repurchase Date, the related Seller shall remit or shall cause to be
remitted to Buyer the Repurchase Price.

 

15. CHANGE OF LAW

 

a. If Buyer determines that the introduction of, any change in, or the
interpretation or administration of any requirement of law has made it unlawful
or commercially impracticable to engage in any Transactions with a Pricing Rate
based on LIBOR, then the related Seller (i) shall, upon its receipt of notice of
such fact and demand from Buyer, repurchase the Purchased Assets subject to the
Transaction on the next succeeding Business Day and, at the related Seller’s
election, concurrently enter into a new Transaction with Buyer with a Pricing
Rate based on the Prime Rate plus the margin set forth in the Side Letter as
part of the Pricing Rate and (ii) may elect, by giving notice to Buyer, that all
new Transactions shall have Pricing Rates based on the Prime Rate plus such
margin.

 

b. If Buyer determines in its sole discretion that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on Buyer’s capital or on the capital of any Affiliate of Buyer as a consequence
of such Change in Law on this Agreement, then from time to time the related
Seller will compensate Buyer or Buyer’s Affiliate, as applicable, for such
reduced rate of return suffered as a consequence of such Change in Law on terms
similar to those imposed by Buyer on its other similarly affected customers.
Buyer shall provide the related Seller with prompt notice as to any Change in
Law. Notwithstanding any other provisions in this Agreement, in the event of any
such Change in Law, the related Seller will have the right to terminate all
Transactions then outstanding without any prepayment penalty as of a date
selected by the related Seller, which date shall be prior to the then applicable
Repurchase Date and which date shall thereafter for all purposes hereof be
deemed to be the Repurchase Date.

 

16. SUBSTITUTION

 

a. The related Seller may, subject to agreement with and acceptance by Buyer,
substitute other assets which are substantially the same as the Purchased Assets
(the “Substitute Assets”) for any Purchased Assets. Such substitution shall be
made by transfer to Buyer of such other Substitute Assets and transfer to the
related Seller of such Purchased Assets. After substitution, the Substitute
Assets shall be deemed to be Purchased Assets.

 

b. In the case of any Transaction for which the Repurchase Date is other than
the Business Day immediately following the Purchase Date and with respect to
which the related Seller does not have any existing right to Substitute Assets
for the Purchased Assets, the related Seller shall have the right, subject to
the proviso to this sentence, upon notice to Buyer, which notice shall be

 

23



--------------------------------------------------------------------------------

given at or prior to 10 a.m. (New York City time) on the second preceding
Business Day, to Substitute Assets for any Purchased Assets; provided, however,
that Buyer may elect, by the close of business on the Business Day following
which such notice is received, or by the close of the next Business Day if
notice is given after 10 a.m. (New York City time) on such day, not to accept
such substitution. In the event such substitution is accepted by Buyer, such
substitution shall be made by the related Seller’s transfer to Buyer of such
Substitute Assets and Buyer’s transfer to the related Seller of such Purchased
Assets, and after such substitution, the Substitute Assets shall be deemed to be
Purchased Assets. In the event Buyer elects not to accept such substitution,
Buyer shall offer the related Seller the right to terminate the Transaction.

 

c. In the event the related Seller exercises its right to substitute or
terminate under subsection (b), the related Seller shall be obligated to pay to
Buyer, by the close of the Business Day of such substitution, as the case may
be, an amount equal to (A) Buyer’s actual cost in bona fide third party
transactions (including all fees, expenses and commissions) of (i) entering into
replacement transactions; (ii) entering into or terminating hedge transactions;
and/or (iii) terminating transactions or substituting securities in like
transactions with third parties in connection with or as a result of such
substitution or termination, and (B) to the extent Buyer determines not to enter
into replacement transactions, the Breakage Costs incurred by Buyer directly
arising or resulting from such substitution or termination.

 

17. REPURCHASE TRANSACTIONS

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Assets with a counterparty of Buyer’s choice, in all cases
subject to Buyer’s obligation to reconvey the Purchased Assets (and not
substitutes therefor) on the Repurchase Date. In the event Buyer engages in a
repurchase transaction with any of the Purchased Assets or otherwise pledges or
hypothecates any of the Purchased Assets, Buyer shall have the right to assign
to Buyer’s counterparty any of the applicable representations or warranties with
respect to the Purchased Assets hereunder and the remedies for breach thereof,
as they relate to the Purchased Assets that are subject to such repurchase
transaction.

 

18. EVENTS OF DEFAULT

 

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

 

a. any Seller fails to transfer the Purchased Assets to Buyer on the applicable
Purchase Date (provided Buyer has tendered the related Purchase Price);

 

b. any Seller either fails to repurchase the Purchased Assets on the applicable
Repurchase Date or fails to perform its obligations under Section 6;

 

c. either any Seller or a Guarantor shall fail to perform, observe or comply
with any other material term, covenant or agreement contained in the Program
Documents and such failure is not cured within the time period expressly
provided or, if no such cure period is provided, within two (2) Business Days of
the earlier of (i) such party’s receipt of written notice from Buyer of such

 

24



--------------------------------------------------------------------------------

breach or (ii) the date on which such party obtains notice or knowledge of the
facts giving rise to such breach;

 

d. any representation or warranty made by any Seller or a Guarantor (or any of
any Seller’s or such Guarantor’s officers) in the Program Documents or in any
other document delivered in connection therewith shall have been incorrect or
untrue in any material respect when made or repeated or to have been made or
repeated;

 

e. any Seller, any Guarantor, or any of any Seller’s or any Guarantor’s
Subsidiaries shall fail to pay any of any Seller’s, such Guarantor’s or any
Seller’s or such Guarantor’s Subsidiaries’ Indebtedness, or any interest or
premium thereon when due (whether by scheduled maturity, requirement prepayment,
acceleration, demand or otherwise), or shall fail to make any payment when due
under any Seller’s, such Guarantor’s or any Seller’s or such Guarantor’s
Subsidiaries’ Guarantee of another person’s Indebtedness for borrowed money, and
such failure shall entitle any related counterparty to declare any such
Indebtedness or Guarantee to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof;

 

f. a custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for any Seller, a Guarantor or any of any Seller’s or a
Guarantor’s Subsidiaries, or of any of any Seller’s, a Guarantor’s or their
respective Property (as a debtor or creditor protection procedure), is appointed
or takes possession of such property; or any Seller, a Guarantor or any of any
Seller’s or a Guarantor’s Subsidiaries generally fails to pay any Seller’s, such
Guarantor’s or any Seller’s or such Guarantor’s Subsidiaries’ debts as they
become due; or any Seller, a Guarantor or any of any Seller’s or a Guarantor’s
Subsidiaries is adjudicated bankrupt or insolvent; or an order for relief is
entered under the Federal Bankruptcy Code, or any successor or similar
applicable statute, or any administrative insolvency scheme, against any Seller,
a Guarantor or any of any Seller’s or a Guarantor’s Subsidiaries; or any of any
Seller’s, Guarantor’s or any Seller’s or a Guarantor’s Subsidiaries’ Property is
sequestered by court or administrative order; or a petition is filed against any
Seller, a Guarantor or any of any Seller’s or a Guarantor’s Subsidiaries under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect;

 

g. any Seller, a Guarantor or any of any Seller’s or a Guarantor’s Subsidiaries
files a voluntary petition in bankruptcy seeks relief under any provision of any
bankruptcy, reorganization, moratorium, delinquency, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction whether
now or subsequently in effect; or consents to the filing of any petition against
it under any such law; or consents to the appointment of or taking possession by
a custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official for any Seller, any Guarantor or any of any Seller’s or any Guarantor’s
Subsidiaries, or of all or any part of any Seller’s, any Guarantor’s or any
Seller’s or any Guarantor’s Subsidiaries’ Property; or makes an assignment for
the benefit of any Seller, any Guarantor or any Seller’s or any Guarantor’s
Subsidiaries’ creditors;

 

h. one or more judgements or decrees in an aggregate amount in excess of
$500,000 shall be entered against any Seller or Guarantor and all such
judgements or decrees shall not have been vacated, discharged, stayed,
satisfied, bonded pending appeal, or fully or partially covered by insurance
(evidence of such coverage, satisfactory to Buyer, to be provided by the Sellers
or

 

25



--------------------------------------------------------------------------------

Guarantors, provided, however, that in no event shall the uninsured portion of
such judgement(s) or decree(s) exceed $500,000 in the aggregate), in each case
within sixty (60) days from the entry thereof;

 

i. any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of any Seller, any Guarantor or any of any
Seller’s or any Guarantor’s Subsidiaries, or shall have taken any action to
displace the management of any Seller, any Guarantor or any of any Seller’s or
any Guarantor’s Subsidiaries or to curtail its authority in the conduct of the
business of any Seller, any Guarantor or any of any Seller’s or any Guarantor’s
Subsidiaries, or takes any action in the nature of enforcement to remove, limit
or restrict the approval of any Seller, any Guarantor or any of any Seller’s or
any Guarantor’s Subsidiaries as an issuer, buyer or a seller/servicer of the
Purchased Assets or similar securities;

 

j. any Seller, any Guarantor or any of any Seller’s or any Guarantor’s
Subsidiaries shall default under, or fail to perform as requested under, or
shall otherwise breach the material terms of any instrument, agreement or
contract relating to Indebtedness, and such default, failure or breach shall
entitle any counterparty to declare such Indebtedness to be due and payable
prior to the maturity thereof;

 

k. in the reasonable good faith judgment of Buyer any Material Adverse Change
shall have occurred with respect to any Seller, a Guarantor or any of any
Seller’s or a Guarantor’s Subsidiaries taken as a whole;

 

l. any Seller or any Guarantor shall admit in writing its inability to, or
intention not to, perform any of any Seller’s or such Guarantor’s respective
material Obligations;

 

m. any Seller or any Guarantor dissolves, merges or consolidates with another
entity, or sells, transfers, or otherwise disposes of a material portion of any
Seller’s or such Guarantor’s (as applicable) business or assets unless Buyer’s
written consent is given;

 

n. this Agreement shall for any reason cease to create a valid, first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets or Collateral purported to be covered hereby;

 

o. either any Seller’s or any Guarantor’s audited annual financial statements or
the notes thereto or other opinions or conclusions stated therein shall be
qualified or limited by reference to the status of any Seller or such Guarantor
as a “going concern” or a reference of similar import;

 

p. a Change in Control of any Guarantor shall have occurred which has not been
approved by Buyer;

 

q. the ratio of NFI’s Adjusted Tangible Net Worth to Required Equity at any date
is less than 1.0:1.0;

 

r. the Adjusted Tangible Net Worth of NFI is less than the sum of (i)
$[                    ], plus (ii) eighty percent (80%) of all contributions to
equity capital of NFI, its consolidated

 

26



--------------------------------------------------------------------------------

Subsidiaries or its unconsolidated Affiliates (which contributions are made by
Persons other than NFI, its consolidated Subsidiaries or its unconsolidated
Affiliates) after March 31, [            ];

 

s. any (a) termination by any Seller of any Servicer or subservicer or the
Mortgage Assets without the prior written consent of Buyer to the extent any
Seller’s consent is required for such termination or (b) amendment of any
Servicing Agreement without the prior written consent of Buyer to the extent any
Seller’s consent is required for such occurrences, (c) failure by any Seller (if
it is the Servicer) or any Servicer to service the Mortgage Assets in accordance
with (i) industry standards for similar loans with third parties or (ii) the
standards set forth in the Servicing Agreement; and

 

t. any event of default has occurred under any Servicing Agreement, any
Indenture, any Trust Agreement or the Guaranty.

 

u. the amount of NFI’s liquidity (defined as the aggregate amount of NFI’s cash
plus amount available under warehouse financing facility, but only to the extent
that NFI has unencumbered assets to pledge thereunder and further adjusted by
taking into account any applicable haircuts) as of any date is less than
$[            ].

 

v. any event of default under [the Swap Agreement].

 

19. REMEDIES

 

Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be seemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 18(f) or (g) hereof), shall have any or all
of the following rights and remedies, which may be exercised by Buyer:

 

a. The Repurchase Date for each Transaction hereunder shall be deemed
immediately to occur.

 

b. The related Seller’s obligations hereunder to repurchase all Purchased Assets
at the Repurchase Price therefor on the Repurchase Date in such Transactions
shall thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be retained by Buyer and applied to the
aggregate Repurchase Prices and any other amounts owing by the related Seller
hereunder; the related Seller and each Guarantor shall immediately deliver to
Buyer or its designee any and all original papers, records and files relating to
the Purchased Assets subject to such Transaction then in any Seller’s and any
Guarantor’s possession and/or control; and all right, title and interest in and
entitlement to such Purchased Assets thereon shall be deemed transferred to
Buyer.

 

Buyer may (A) sell, on or following the Business Day following the date on which
the Repurchase Price became due and payable pursuant to Section 19(b) without
notice or demand of any kind, at a public or private sale and at such price or
prices as Buyer may reasonably deem satisfactory any or all Purchased Assets or
(B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Assets, to give the related Seller credit for such Purchased Assets in
an amount equal to the Market Value of the Purchased Assets against the
aggregate unpaid Repurchase

 

27



--------------------------------------------------------------------------------

Price and any other amounts owing by the related Seller hereunder. The related
Seller shall remain liable to the Buyer for any amounts that remain owing to
Buyer following a sale or credit under the preceding sentence. The proceeds of
any disposition of Purchased Assets shall be applied first to the reasonable
costs and expenses incurred by Buyer in connection with or as a result of an
Event of Default; second to Breakage Costs, costs of cover and/or related
hedging transactions; third to the aggregate Repurchase Prices; and fourth to
all other Obligations.

 

The parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the underlying Purchased Assets does
not require a public purchase or sale and that a good faith private purchase or
sale shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect the time and manner of liquidating any Purchased
Asset and nothing contained herein shall obligate Buyer to liquidate any
Purchased Asset on the occurrence of an Event of Default or to liquidate all
Purchased Assets in the same manner or on the same Business Day or constitute a
waiver of any right or remedy of Buyer. Notwithstanding the foregoing, the
parties to this Agreement agree that the Transactions have been entered into in
consideration of and in reliance upon the fact that all Transactions hereunder
constitute a single business and contractual obligation and that each
Transaction has been entered into in consideration of the other Transactions.

 

In addition to its rights hereunder, Buyer shall have the right to proceed
against any of the related Seller’s assets which may be in the possession of
Buyer, any of Buyer’s Affiliates or its designee, including the right to
liquidate such assets and to set-off the proceeds against monies owed by the
related Seller to Buyer pursuant to this Agreement. Buyer may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Assets, any other Collateral or its proceeds and all other sums or obligations
owed by Buyer to the related Seller hereunder against all of the related
Seller’s Obligations to Buyer, whether under this Agreement, under a
Transaction, or under any other agreement between the parties, or otherwise,
whether or not such Obligations are then due, without prejudice to Buyer’s right
to recover any deficiency.

 

Buyer may direct all Persons servicing the Purchased Assets to take such action
with respect to the Purchased Assets as Buyer determines appropriate.

 

The related Seller shall be liable to Buyer for the amount of all expenses (plus
interest thereon at a rate equal to the Default Rate), and Breakage Costs and
all costs and expenses incurred within 30 days of the Event of Default in
connection with hedging or covering transactions related to the Purchased
Assets.

 

Each Seller and each Guarantor shall cause all sums received by it with respect
to the Purchased Assets to be remitted to Buyer (or such other Person as Buyer
may direct) after receipt thereof.

 

Buyer shall without regard to the adequacy of the security for the Obligations,
be entitled to the appointment of a receiver by any court having jurisdiction,
without notice, to take possession of and protect, collect, manage, liquidate,
and sell the Purchased Assets and any other Collateral or any portion thereof,
collect the payments due with respect to the Purchased Assets and any other

 

28



--------------------------------------------------------------------------------

Collateral or any portion thereof, and do anything that Buyer is authorized
hereunder to do. The related Seller shall pay all costs and expenses incurred by
Buyer in connection with the appointment and activities of such receiver.

 

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and the related Seller hereby expressly waives, to the
extent permitted by law, any right the related Seller might otherwise have to
require Buyer to enforce its rights by judicial process. The related Seller also
waives, to the extent permitted by law, any defense the related Seller might
otherwise have to the Obligations, arising from use of nonjudicial process,
enforcement and sale of all or any portion of the Purchased Assets and any other
Collateral or from any other election of remedies. The related Seller recognizes
that nonjudicial remedies are consistent with the usages of the trade, are
responsive to commercial necessity and are the result of a bargain at arm’s
length.

 

In addition to all the rights and remedies specifically provided herein, Buyer
shall have all other rights and remedies provided by applicable federal, state,
foreign, and local laws, whether existing at law, in equity or by statute.

 

Upon the occurrence of an Event of Default, Buyer shall have, except as
otherwise expressly provided in this Agreement, the right to exercise any of its
rights and/or remedies without presentment, demand, protest or further notice of
any kind other than as expressly set forth herein, all of which are hereby
expressly waived by the related Seller.

 

The related Seller hereby authorizes Buyer, at the related Seller’s expense, to
file such financing statement or statements relating to the Purchased Assets and
the Collateral without the related Seller’s signature thereon as Buyer at its
option may deem appropriate, and appoints Buyer as the related Seller’s
attorney-in-fact to execute any such financing statement or statements in the
related Seller’s name and to perform all other acts which Buyer deems
appropriate to perfect and continue the lien and security interest granted
hereby and to protect, preserve and realize upon the Purchased Assets and the
Collateral, including, but not limited to, the right to endorse notes, complete
blanks in documents and execute assignments on behalf of the related Seller as
its attorney-in-fact. This power of attorney is coupled with an interest and is
irrevocable without Buyer’s consent.

 

20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

 

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document. Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as it so desires, and may thereafter at any time and from time to time
exercise any other remedy or remedies.

 

29



--------------------------------------------------------------------------------

21. USE OF EMPLOYEE PLAN ASSETS

 

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.

 

22. INDEMNITY

 

a. The related Seller agrees to pay on demand (i) all reasonable out-of-pocket
costs and expenses of Buyer in connection with the preparation, execution,
delivery, modification and amendment of this Agreement (including, without
limitation, (A) all collateral review and UCC search and filing fees and
expenses and (B) the reasonable fees and expenses of counsel for Buyer with
respect to advising Buyer as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under this
Agreement, with respect to negotiations with the related Seller or with other
creditors of the related Seller or any of its Subsidiaries arising out of
any-Default or any events or circumstances that may arise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto); provided, however that the
related Seller shall not be required to reimburse the Buyer for any such
expenses and attorneys’ fees in excess of $[            ] in connection with the
initial preparation and execution of the Program Documents; and (ii) all costs
and expenses of Buyer in connection with the enforcement of this Agreement,
whether in any action, suit or litigation, any bankruptcy, insolvency or other
similar proceeding affecting creditors’ rights generally (including, without
limitation, the reasonable fees and expenses of counsel for Buyer) whether or
not the transactions contemplated hereby are consummated.

 

b. The related Seller agrees to indemnify and hold harmless Buyer and each of
its respective Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party as the same is incurred) any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel and allocated costs of internal counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or other proceeding
(whether or not such Indemnified Party is a party thereto) relating to,
resulting from or arising out of any of the Program Documents and all other
documents related thereto, any breach of a representation or warranty of any
Seller or any Guarantor or any Seller’s or any Guarantor’s officers in this
Agreement or any other Program Document, and all actions taken pursuant thereto)
(i) the Transactions, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated thereby,
including, without limitation, any acquisition or proposed acquisition or (ii)
the actual or alleged presence of hazardous materials on any Property or any
environmental action relating in any way to any Property, except to the extent
such claim, damage, class, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct or is the
result of a claim made by any Seller or any Guarantor against the Indemnified
Party, and the related Seller or such Guarantor is ultimately the successful
party in any resulting litigation or arbitration. The related Seller also agrees
not to assert any claim against Buyer or any of its Affiliates, or any of their
respective officers, directors, employees, attorneys and agents, on any

 

30



--------------------------------------------------------------------------------

theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Facilities, the actual or proposed
use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO
ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

c. Without limitation on the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by the related Seller other than on
the then scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 19 or for any other reason, the related
Seller shall, except as otherwise provided in Sections 15 and 24, upon demand by
Buyer, pay to Buyer any Breakage Costs incurred as of a result of such payment.

 

d. If the related Seller fails to pay when due any costs, expenses or other
amounts payable by it under this Agreement, including, without limitation,
reasonable fees and expenses of counsel and indemnities, such amount may be paid
on behalf of the related Seller by Buyer, in its sole discretion.

 

e. Without prejudice to the survival of any other agreement of the related
Seller hereunder, the easements and obligations of the related Seller contained
in this Section shall survive the payment in full of the Repurchase Price and
all other amounts payable hereunder and delivery of the Purchased Assets by
Buyer against full payment therefor.

 

23. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

 

The related Seller hereby expressly waives, to the fullest extent permitted by
law, every statute of limitation on a deficiency judgment, any reduction in the
proceeds of any Purchased Assets as a result of restrictions upon Buyer
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.

 

24. REIMBURSEMENT

 

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain the related Seller’s
obligation. The related Seller agrees to pay, with interest at the Default Rate
to the extent that an Event of Default has occurred, the reasonable
out-of-pocket expenses and reasonable attorneys’ fees incurred by Buyer in
connection with the preparation, enforcement or administration of the Program
Documents, the taking of any action, including legal action, required or
permitted to be taken by Buyer (without duplication to Buyer) pursuant thereto,
any “due diligence” or loan agent reviews conducted by Buyer or on its behalf or
by refinancing or restructuring in the nature of a “workout”; provided, however
that the related Seller shall not be required to reimburse the Buyer for any
such expenses and attorneys’ fees in excess of [            ] in connection with
the initial preparation and execution of the Program Documents. If Buyer
determines that, due to the introduction of, any change in, or the compliance by
Buyer with (i) any eurocurrency reserve requirement or (ii) the interpretation
of any law, regulation or any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be an increase in the cost to Buyer in engaging in the present or

 

31



--------------------------------------------------------------------------------

any future Transactions, then the related Seller agrees to pay to Buyer, from
time to time, upon demand by Buyer the actual cost of additional amounts as
specified by Buyer to compensate Buyer for such increased costs. Notwithstanding
any other provisions in this Agreement, in the event of any such change in the
eurocurrency reserve requirement or the interpretation of any law, regulation or
any guideline or request from any central bank or other Governmental Authority,
the related Seller will have the right to terminate all Transactions then
outstanding as of a date selected by the related Seller, which date shall be
prior to the applicable Repurchase Date and which date shall thereafter for all
purposes hereof, be deemed to be the Repurchase Date. In addition, Buyer shall
promptly notify Seller if any events in clause (i) or (ii) of this Section 24
occur.

 

25. FURTHER ASSURANCES

 

The Sellers and each Guarantor agree to do such further acts and things and to
execute and deliver to Buyer such additional assignments, acknowledgments,
agreements, powers and instruments as are reasonably required by Buyer to carry
into effect the intent and purposes of this Agreement, to perfect the interests
of Buyer in the Purchased Assets or to better assure and confirm unto Buyer its
rights, powers and remedies hereunder.

 

26. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

 

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Assets thereto, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity therefor.

 

27. TERMINATION

 

This Agreement shall remain in effect until the earlier of (i)
                    , 200[            ], or (ii) at Buyer’s option upon the
occurrence of an Event of Default (such date, the “Termination Date”). However,
no such termination shall affect the related Seller’s outstanding obligations to
Buyer at the time-of such termination. The related Seller’s obligations to
indemnify Buyer pursuant to this Agreement shall survive the termination hereof.

 

28. ASSIGNMENT

 

The Program Documents are not assignable by the related Seller. Buyer may from
time to time assign all or a portion of its rights and obligations under this
Agreement and the Program Documents; provided, however, that Buyer shall
maintain, for review by the related Seller upon written request, a register of
assignees and a copy of an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned. Upon such assignment, (a) such assignee
shall be a party hereto and to each Program Document to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and (b)
Buyer shall, to the extent that such rights and obligations have been so
assigned by it to another Person approved by the related Seller (such approval
not to be unreasonably withheld) which

 

32



--------------------------------------------------------------------------------

assumes the obligations of Buyer, be released from its obligations hereunder
accruing thereafter and under the Program Documents. Unless otherwise stated in
the Assignment and Acceptance, the related Seller shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing.
Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by the related Seller. Notwithstanding any
assignment by Buyer pursuant to this Section 28, Buyer shall remain liable as to
the Transactions.

 

29. AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Sellers and Buyer, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

30. SEVERABILITY

 

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

31. BINDING EFFECT: GOVERNING LAW

 

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Sellers may not assign
or transfer any of its rights or obligations under this Agreement or any other
Program Document without the prior written consent of Buyer. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

32. CONSENT TO JURISDICTION

 

SELLERS HEREBY WAIVE TRIAL BY JURY. SELLERS HEREBY IRREVOCABLY CONSENT TO THE
NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT
OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR PROCEEDING. SELLERS
HEREBY SUBMIT TO, AND WAIVE ANY OBJECTION SELLERS MAY HAVE TO, NON-EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS.

 

33. SINGLE AGREEMENT

 

Each Seller, each Guarantor and Buyer acknowledge that, and have entered
hereinto and will enter into each Transaction hereunder in consideration of and
in reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and have been made

 

33



--------------------------------------------------------------------------------

in consideration of each other. Accordingly, each Seller, each Guarantor and
Buyer each agree (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, and (ii) that payments, deliveries and other transfers made by any of
them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfer in respect of any other
Transaction hereunder, and the obligations to make any such payments, deliveries
and other transfers may be applied against each other and netted.

 

34. INTENT

 

Sellers and Buyer recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (“USC”) (except insofar as the Purchased Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), a “forward contract” as that term is defined in Section 101 of
Title 11 of the USC, and a “securities contract” as that term is defined in
Section 741 of Title 11 of the USC (except insofar as the Purchased Assets
subject to such Transaction or the term of such Transaction would render such
definition inapplicable).

 

It is understood that Buyer’s right to liquidate the Purchased Assets delivered
to it in connection with the Transactions hereunder or to exercise any other
remedies pursuant to Section 19 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the USC.

 

35. NOTICES AND OTHER COMMUNICATIONS

 

Except as provided herein, any notice required or permitted by this Agreement
shall be in writing and shall be effective and deemed delivered only when
received by the party to which it is sent; provided, however, that a facsimile
transmission shall be deemed to be received when transmitted so long as the
transmitting machine has provided an electronic confirmation (without error
message) of such transmission. Any such notice shall be sent to a party at the
address or facsimile transmission number set forth below:

 

if to NAC:

 

NovaStar Assets Corp.

1901 West 47th Place

Westwood, Kansas 66205

Attention:     Rodney Schwatken VP/Treasury

Telephone:   (913) 514-3525

Facsimile:    (913) 514-3515

 

if to NMI:

 

NovaStar Mortgage, Inc.

1901 West 47th Place

Westwood, Kansas 66205

Attention:     Rodney Schwatken VP/Treasury

Telephone:   (913) 514-3525

Facsimile:    (913) 514-3515

 

34



--------------------------------------------------------------------------------

if to NFI:

 

NovaStar Financial, Inc.

1901 West 47th Place

Westwood, Kansas 66205

Attention:     Rodney Schwatken VP/Treasury

Telephone:   (913) 514-3525

Facsimile:    (913) 514-3515

 

if to NFI Holding:

 

NFI Holding Corporation

1901 West 47th Place

Westwood, Kansas 66205

Attention:     Rodney Schwatken VP/Treasury

Telephone:   (913) 514-3525

Facsimile:    (913) 514-3515

 

if to Buyer or Agent:

 

[Buyer’s Name and Address]

Attention:

Telephone:

Facsimile:

 

or, for Transaction Notices and related documents:

Attention:

Telephone:

Facsimile: (704) 374-2802

 

as such address or number may be changed by like notice.

 

36. CONFIDENTIALITY

 

This Agreement and its terms, provisions, supplements and amendments, and
transactions and notices hereunder, are proprietary to Buyer and Agent and shall
be held by Sellers (and Sellers shall cause each Guarantor to hold it in strict
confidence and shall not be disclosed to any third party without the consent of
Buyer except for (i) disclosure to each Seller’s direct and indirect parent
companies, attorneys, agents or accountants, provided that such attorneys or
accountants likewise agree to be bound by this covenant of confidentiality or
(ii) upon prior written notice to Buyer, disclosure required by law, rule,
regulation or order of a court or other regulatory body or (iii) with prior
written notice to Buyer, any required Securities and Exchange Commission or
state securities’ law disclosures or filings, which shall not include the Side
Letter unless otherwise agreed by Buyer in writing.

 

35



--------------------------------------------------------------------------------

37. JOINT AND SEVERAL LIABILITY

 

The liability of the Sellers hereunder is joint and several. The Sellers hereby:
(a) acknowledge and agree that the Buyer shall have no obligation to proceed
against one Seller before proceeding against the other Seller, (b) waive any
defense to their obligations under this Agreement or any other Program Document
based upon or arising out of the disability or other defense or cessation of
liability of one Seller versus the other or of any other Person, and (c) waive
any right of subrogation or ability to proceed against any Person or to
participate in any security for the Obligations until the Obligations have been
paid and performed in full.

 

[Signature Page Follows]

 

36



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused their names to be
signed to this Master Repurchase Agreement by their respective officers
thereunto duly authorized as of the date first above written.

 

NOVASTAR MORTGAGE, INC., as Seller By:     Name:     Title:     NOVASTAR ASSETS
CORP., as Seller By:     Name:     Title:    

[                                ]

as Buyer and Agent, as applicable

By:     Name:     Title:    

 

Acknowledged and Agreed: NFI HOLDING CORPORATION, as Guarantor By:     Name:    
Title:     NOVASTAR FINANCIAL, INC., as Guarantor By:     Name:     Title:    

 



--------------------------------------------------------------------------------

ANNEX I

 

BUYER ACTING AS AGENT

 

This Annex I forms a part of the Master Repurchase Agreement dated as of July
        , 2003 (the “Agreement”) among [                            ], NovaStar
Assets Corp. and NovaStar Mortgage, Inc.. This Annex I sets forth the terms and
conditions governing all transactions in which a party selling assets or buying
assets, as the case may be (“Agent”), in a Transaction is acting as agent for
one or more third parties (each, a “Principal”). Capitalized terms used but not
defined in this Annex I shall have the meanings ascribed to them in the
Agreement.

 

1. Additional Representations. Agent hereby makes the following representations,
which shall continue during the term of any Transaction: Principal has duly
authorized Agent to execute and deliver the Agreement on its behalf, has the
power to so authorize Agent and to enter into the Transactions contemplated by
the Agreement and to perform the obligations of the related Seller or Buyer, as
the case may be, under such Transactions, and has taken all necessary action to
authorize such execution and delivery by Agent and such performance by it.

 

2. Identification of Principals. Agent agrees (a) to provide the other party,
prior to the date on which the parties agree to enter into any Transaction under
the Agreement, with a written list of Principals for which it intends to act as
Agent (which list may be amended in writing from time to time with the consent
of the other party) and (b) to provide the other party, before the close of
business on the next business day after orally agreeing to enter into a
Transaction, with notice of the specific Principal or Principals for whom it is
acting in connection with such transaction. If (i) Agent fails to identify such
Principal or Principals prior to the close of business on such next business day
or (ii) the other party shall determine in its sole discretion any Principal or
Principals identified by Agent are not acceptable to it, the other party may
reject and rescind any Transaction with such Principal or Principals, return to
Agent any Purchased Assets or portion of the Purchase Price, as the case may be,
previously transferred to the other party and refuse any further performance
under such Transaction, and Agent shall immediately return to the other party
any portion of the Purchase Price or Purchased Assets, as the case may be,
previously transferred to Agent in connection with such Transaction; provided,
however, that (A) the other party shall promptly (and in any event within one
business day) notify Agent of its determination to reject and rescind such
Transaction and (B) to the extent that any performance was rendered by any party
under any Transaction rejected by the other party, such party shall remain
entitled to any Price Differential or other amounts that would have been payable
to it with respect to such performance if such Transaction had not been
rejected. The other party acknowledges that Agent shall not have any obligation
to provide it with confidential information regarding the financial status of
its Principals; Agent agrees, however, that it will assist the other party in
obtaining from Agent’s Principals such Information regarding the financial
status of such Principals as the other party may reasonably request.

 

3.

Limitation of Agent’s Liability. The parties expressly acknowledge that if the
representations of Agent under the Agreement, including this Annex I, are true
and correct in all material respects during the term of any Transaction and
Agent otherwise complies with the

 



--------------------------------------------------------------------------------

 

provisions of this Annex I, then (a) Agent’s obligations under the Agreement
shall not include a guarantee of performance by its Principal or Principals;
provided that Agent shall remain liable for performance pursuant to Section 10
of the Agreement, and (b) the other party’s remedies shall not include a right
of setoff in respect of rights or obligations, if any, of Agent arising in other
transactions in which Agent is acting as principal.

 

4. Multiple Principals.

 

  (a) In the event that Agent proposes to act for more than one Principal
hereunder, Agent and the other party shall elect whether (i) to treat
Transactions under the Agreement as transactions entered into on behalf of
separate Principals or (ii) to aggregate such Transactions as if they were
transactions by a single Principal. Failure to make such an election in writing
shall be deemed an election to treat Transactions under the Agreement as
transactions on behalf of a single Principal.

 

  (b) In the event that Agent and the other party elect (or are deemed to elect)
to treat Transactions under the Agreement as transactions on behalf of separate
Principals, the parties agree that (i) Agent will provide the other party,
together with the notice described in Section 2(b) of this Annex I, notice
specifying the portion of each Transaction allocable to the account of each of
the Principals for which it is acting (to the extent that any such Transaction
is allocable to the account of more than one principal); (ii) the portion of any
individual Transaction allocable to each Principal shall be deemed a separate
Transaction under the Agreement; (iii) the margin maintenance obligations of the
related Seller under Section 6(a) of the Agreement shall be determined on a
Transaction-by-Transaction basis (unless the parties agree to determine such
obligations on a Principal-by-Principal basis); and (iv) Buyer’s and the related
Seller’s remedies under the Agreement upon the occurrence of an Event of Default
Shall be determined as if Agent had entered into a separate Agreement with the
other party on behalf of each of its Principals.

 

  (c) In the event that Agent and the other party elect to treat Transactions
under the Agreement as if they were transactions by a single Principal, the
parties agree that (i) Agent’s notice under Section 2(b) of this Annex I need
only identify the names of its Principals but not the portion of each
Transaction allocable to each Principal’s account; (ii) the margin maintenance
obligations of the related Seller under Section 6(a) of the Agreement shall,
subject to any greater requirement imposed by applicable law, be determined on
an aggregate basis for all Transactions entered into by Agent on behalf of any
Principal; and (iii) Buyer’s and the related Seller’s remedies upon the
occurrence of an Event of Default shall be determined as if all Principals were
a single Seller or Buyer, as the case may be.

 

  (d) Notwithstanding any other provision of the Agreement (including, without
limitation, this Annex I), the parties agree that any Transactions by Agent on
behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Section 4(b) of this Annex I
(and all margin maintenance obligations of the parties shall be determined on a
Transaction-by-Transaction basis).

 



--------------------------------------------------------------------------------

5. Interpretation of Terms. All references to “Seller” or “Buyer”, as the case
may be, in the Agreement shall, subject to the provisions of this Annex I
(including, among other provisions, the limitations on Agent’s liability in
Section 3 of this Annex 1), be construed to reflect that (i) each Principal
shall have, in connection with any Transaction or Transactions entered into by
Agent on its behalf, the rights, responsibilities, privileges and obligations of
a “Seller” or “Buyer”, as the case may be, directly entering into such
Transaction or Transactions with the other party under the Agreement, and (ii)
Agent’s Principal or Principals have designated Agent as their sole agent for
performance of the related Seller’s obligations to Buyer or Buyer’s obligations
to the related Seller, as the case may be, and for receipt of performance by
Buyer of its obligations to the related Seller or the related Seller of its
obligations to Buyer, as the case may be, in connection with any Transaction or
Transactions under the Agreement (including, among other things, as Agent for
each Principal in connection with transfers of Assets, cash or other property
and as agent for giving and receiving all notices under the Agreement). Both
Agent and its Principal or Principals shall be deemed “parties” to the Agreement
and all references to a ‘ party” or “either party” in the Agreement shall be
deemed revised accordingly.

 



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

MONTHLY CERTIFICATION

 

I,                                 ,                                  of
NovaStar Mortgage, Inc., Inc./NovaStar Assets Corp. (the “Company”), do hereby
certify that the Company is in compliance with all provisions and terms of the
Master Repurchase Agreement, dated as of July         , 2003, by and between
[                                ], the Company and NovaStar Mortgage,
Inc./NovaStar Assets Corp.

 

IN WITNESS WHEREOF, I have signed this certificate and affixed the seal of the
Company

Date:                         , 200    

 

Name:

Title:

 

[SEAL]

 

I,                                 ,                                  of the
Company, do hereby certify that is the duly elected or appointed, qualified and
acting                                  of the Company, and the signature set
forth above is the genuine signature of such officer on the date hereof.

 

Name:

Title:

 



--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

MONTHLY CERTIFICATION

 

I,                                 ,                                  of
NovaStar Financial, Inc.’s (the “Company”), do hereby certify that:

 

  (i) the Company is in compliance with all provisions and terms of the Master
Repurchase Agreement, dated as of July ___, 2003 (the “Repurchase Agreement”),
by and between [                     ] (the “Buyer”), NovaStar Financial, Inc.,
and NovaStar Assets Corp.;

 

  (ii) pursuant to Section 18(q) of the Repurchase Agreement, at no time during
the previous month was the ratio of the Company’s Adjusted Tangible Net Worth to
Required Equity less than 1.0:1.0;

 

  (iii) pursuant to Section 18(r) of the Repurchase Agreement, at no time during
the previous month was the Adjusted Tangible Net Worth of the Company less than
the sum of (i) $[                    ], plus (ii) eighty percent (80%) of all
contributions to equity capital of the Company, its consolidated Subsidiaries or
its unconsolidated Affiliates (which contributions are made by Persons other
than the Company, its consolidated Subsidiaries or its unconsolidated
Affiliates) after March 31, [            ];

 

  (iv) Pursuant to Section 18(u) of the Repurchase Agreement, at no time during
the previous month was the amount of NFI’s liquidity (defined as the aggregate
amount of NFI’s cash plus amount available under warehouse financing facility,
but only to the extent that NFI has encumbered assets to pledge thereunder and
further adjusted by taking into account any applicable haircuts) as of any date,
less than $[            ].

 

  (v) there have not been any material modifications to the Underwriting
Standards that have not been delivered to the Buyer; and

 

  (vi) all additional modifications to the Underwriting Standards since the date
of the most recent disclosure to the Buyer of any modification to the
Underwriting Standards are set forth on the “grid-line” delivered in connection
herewith.

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Repurchase Agreement.

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have signed this certificate and affixed the seal of the
Company.

 

Date:                     , 200    

 

Name:

Title:

 

[SEAL]

 

I,                                 ,                                  of the
Company, do hereby certify that                                  is the duly
elected or appointed, qualified and acting                                  of
the Company, and the signature set forth above is the genuine signature of such
officer on the date hereof.

 

Name:

Title:

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF TRANSACTION NOTICE

 

[ Buyer’s Address ]

 

Ladies and Gentlemen:

 

The undersigned executes and delivers this notice (“Notice”) pursuant to the
requirements of the Master Repurchase Agreement, dated as of July         , 2003
(the “Repurchase Agreement”), among [                        ] (“Buyer”),
NovaStar Mortgage, Inc. (“NMI”) and NovaStar Assets Corp. (“NAC” and NMI each a
“Seller” and collectively, jointly and severally the “Sellers”) in connection
with the submission for sale thereunder on                         , 200_ (the
“Purchase Date”) of the Purchased Assets identified on the schedule each
delivered herewith. All capitalized terms used in this Notice without definition
shall have the same meanings herein as they have in the Repurchase Agreement.

 

The Sellers hereby represent and certify to Buyer as follows:

 

1. As of this date, Sellers are in compliance with all of the terms and
conditions of the Repurchase Agreement. The Purchased Asset (is being/has been)
delivered to Buyer.

 

2. Except as otherwise previously disclosed in writing to Buyer, Sellers’
representations and warranties set forth in the Repurchase Agreement and any
other related document are true and accurate as of the date of this Notice.

 

3. The Purchased Assets, which are identified on the schedule, satisfy the
requirements of the eligibility set forth in the Repurchase Agreement and all
related agreements among Buyer and Sellers.

 

4. Upon payment by Buyer of the Purchase Price in respect of the Transaction
involving the Purchased Assets, all of the right (including the power to convey
title thereto), title and interest in and to the Purchased Asset and each
document with respect thereto, shall be transferred, assigned, set over and
otherwise conveyed to Buyer.

 

5. The general terms of the sale are:

 

A. Number of Purchased Assets: ___________

 

B. Aggregate Outstanding Principal Amount of the Purchased Assets as of the
Purchase Date:                

 

C. Purchase Date:                

 

D. Characteristics of each Purchased Asset:                

 



--------------------------------------------------------------------------------

 

NOVASTAR MORTGAGE, INC.,

as Seller

By:     Name:     Title:    

NOVASTAR ASSETS CORP.,

as Seller

By:     Name:     Title:    

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

REPRESENTATIONS AND WARRANTIES RELATING

TO ELIGIBLE ASSET-BACKED SECURITIES

 

(a) The applicable Purchased Asset is a binding and valid obligation of the
obligor thereon, in full force and effect and enforceable in accordance with its
terms except as the same may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity.

 

(b) The Purchased Asset is genuine in all respects as appearing on its face and
as represented in the books and records of the related Seller and all
information set forth therein is true and correct.

 

(c) The Purchased Asset is free of any default of any party thereto
counterclaims, offsets and defenses and from any rescission, cancellation or
avoidance, whether by operation of law or otherwise.

 

(d) The Purchased Asset complies in all respects with and was issued in
accordance with all applicable laws and regulations governing the same, and all
notices, disclosures and other statements or information required by law or
regulation to be given, and any other act required by law or regulation to be
performed, in connection with such Purchased Asset have been given and performed
as required.

 

(e) At all times the Purchased Asset will be free and clear of all liens.

 